Citation Nr: 1511234	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1967 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013. 

In July 2013, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the Board hearing, the record was held open for 60 days so that additional evidence could be submitted.  Following the hearing, the Veteran submitted both VA and private medical records without an accompanying waiver of review by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2014).  However, because the Veteran filed his substantive appeal after February 2, 2013, and neither the Veteran nor his representative has specifically requested initial AOJ consideration of the evidence, such waiver is presumed.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VMBS) files associated with the Veteran's claim.  A review of the documents in the Virtual VA file reveals the transcript of the July 2013 hearing.  The remainder of the documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file currently contains no documents. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly decide this claim has been accomplished.  

2.  Although the Veteran did not engage in combat with the enemy, and there is no official documentation of an in-service stressor, an instance of being under mortar and rocket attack during Vietnam service has been corroborated by credible lay evidence, and the Veteran has asserted experiencing a feeling of intense fear during such attack.

2.  Competent, probative opinions on the question of whether the Veteran meets the diagnostic criteria for PTSD are relatively evenly balanced, and the opinion diagnosing PTSD tends to establish a link between current symptoms and in-service-stressful experiences, to include the verified stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3).  The revisions apply to, among others, claims which were appealed before July 13, 2010 but not yet decided by the Board.  This category includes the Veteran's present claim. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, given the totality of the evidence, to particularly include the Veteran's assertions as to his in-service experiences, and the medical evidence and opinions of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran served in the Republic of Vietnam from September 1967 to September 1968.  On multiple occasions during the pendency of this appeal, the Veteran described details of an incident in service in which he and a friend returned to their base from leave in Hawaii in January 1968.  The Veteran reported that the base came under mortar or rocket fire, to include an incident where a jet parked 100 yards from the Veteran exploded.  The Veteran described not being armed during the attack and believing that he and his friend were going to be killed.  In support of his claim, the Veteran has provided a copy of email messages from the friend with whom he returned, as well as another soldier, which reference a sustained attack on their base in January 1968. 

The Veteran has not asserted, and the evidence does not indicate, that he engaged in hand-to-hand combat with the enemy.  Moreover, no official records verifying the occurrence of any alleged in-service stressor have been received.  However, the Veteran's reports of his in-service experiences-in particular, the January 1968 incident-have been described consistently, and the occurrence of such an event, as well as the Veteran's report of experiencing intense fear of being killed at the time of such event, appear to be consistent with the circumstances of his service in a combat zone.  See 38 U.S.C.A. § 1154(a) (West 2014).  Notably, moreover, the copy of e-mail exchanges the Veteran has submitted tends to corroborate the occurrence of the January 1968 event.

Thus, like the AOJ, the Board finds that there is thus sufficient, credible evidence confirming the occurrence of in-service stressor-one which is also associated with the Veteran's alleged fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3).  Notably, the AOJ conceded the occurrence of such an in-service stressor in the February 2013 statement of the case. 

The Board now turns to remaining criteria for establishing service connection for PTSD:  a diagnosis of PTSD in accordance with DSM criteria, and a link between the Veteran's symptomology and an in-service stressor. 

Diagnoses of acquired psychiatric disorders including PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV.   See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Veteran's service treatment records are silent for any symptoms, treatment or diagnoses of a psychiatric disorder.  Following active service, the Veteran earned a law degree and worked for many years as an insurance adjuster.  VA records show that the Veteran underwent substance abuse treatment in 1995 for an addiction to crack cocaine, with a reported history of alcohol abuse.  The records also indicate the Veteran underwent less than a year of counseling by a private psychologist in 1978 after experiencing stress at his job.  

In February 2012, the Veteran underwent a VA PTSD examination to assess the appropriateness of a PTSD diagnosis.  The VA examiner reviewed the claims file and medical records and interviewed the Veteran and his wife.  The examiner found that the stressor reported by Veteran was adequate to support the diagnosis of PTSD and that it related to the Veteran's fear of hostile military or terrorist activity.  The examiner found that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to his physical integrity or the physical integrity of others.  The Veteran's response involved intense fear, helplessness or horror. 

However, the examiner found that no other criterion for a PTSD diagnosis was met.  The Veteran did not persistently re-experience the event, did not persistently avoid stimuli associated with the trauma or numbing of general responsiveness, and experienced no persistent symptoms of increased arousal. 

The examiner noted that the Veteran did not report any mental health treatment prior to service, nor was any mental health treatment shown during service.  The Veteran experienced some post-service legal troubles due to an addiction to crack cocaine addiction and passing bad checks.  The examiner concluded the Veteran had an Axis I diagnosis of history of cocaine and alcohol dependence, in full sustained remission.  However, he noted that the Veteran did not have an active Axis I diagnosis, and neither the Veteran nor his wife reported any current mental health symptoms or concerns.  Therefore, the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.

In August 2013, a VA social worker conducted a PTSD screen of the Veteran.  The social worker evaluated the Veteran's symptoms in light of the DSM-IV criteria, and determined that a diagnosis of PTSD was suggested.  The report did not contain a rationale to support a diagnosis of PTSD.  In her conclusion, the examiner noted that her report was not sufficient for a diagnosis. 

In September 2013, the Veteran submitted the report of a private psychiatrist who performed a PTSD evaluation that same month.  The psychiatrist utilized and discussed the diagnostic criteria listed in the DSM-IV and concluded that the Veteran had a diagnosis of PTSD.  

The examiner discussed the Veteran's exposure to enemy mortar and rocket attacks and explosions, including the January 1968 incident recounted by the Veteran.  He discussed the Veteran's frequent intrusion of memories of wartime experiences and reactions into his daily life, to include the Veteran's reports of feeling threatened by loud noises such as a car backfiring or a buzzer or siren going off.  The Veteran indicated experiencing distress around fireworks because of their similarity to the flares and rockets that were fired around him in service. 

The examiner noted that the Veteran persistently avoided trauma-related feelings as much as possible, and avoided discussing his wartime experiences.  The Veteran had a history of blocking out discussions or making an excuse to leave any situation where a discussion of his war experiences was encouraged.  He avoided social gatherings of veterans groups for that reason.  The Veteran was found to have engaged in distracting behaviors to avoid confronting his distressing trauma-related thoughts, feelings and memories.  This included avoiding not only fireworks displays, but also guns and even situations where the Veteran could see lightning during a thunderstorm.  

The psychiatrist further indicated that the Veteran experienced guilt and shame for his reaction to life-threatening situations in service.  He reported feeling emotionally unavailable and detached from people and the world in general.  The Veteran had persistent fears about his everyday life, such as fears about relationships, his job, and what others thought of him, and this fear easily crossed into anger.  He reported feeling great difficulty in trusting anyone.  He felt emotionally unavailable to others, close to no one, distrustful of almost everyone, and anxious and vigilant throughout the day.  

The Veteran reported being easily irritated by people around him and had a history of angry outbursts that negatively affected his past job performance.  He exhibited an exaggerated startle response in that unexpected loud noise such as a car backfiring and buzzers and alarms caused the Veteran to feel the need to "hit the deck".  He experienced difficulty concentrating and staying on task and had trouble experiencing a full and restful night's sleep.  

It was noted that the Veteran had experienced these symptoms since returning to the U.S. from Vietnam over forty years prior.  The private psychiatrist explained that the symptoms experienced by the Veteran had a profound effect on the Veteran's ability to function in both his occupation and social life.  His feelings of alienation, lack of positive feelings for others, and difficulty trusting anyone had significantly hindered his personal relationships.  The examiner noted that the Veteran's PTSD was a direct result of his traumatic experiences in Vietnam and were not due to medication, substance use, or other illness.  The examiner concluded that the Veteran's description of his symptoms clearly show a diagnosis of chronic PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

On the question of diagnosis, here, the Veteran's records reflect conflicting opinions as to whether the Veteran meets or at any time pertinent to the current claim has met the diagnostic criteria for PTSD.  

The Board notes, initially, that little, if any, probative weight is accorded the August 2013 VA PTSD screen.  Although the examiner evaluated the Veteran's symptoms in light of the DSM-IV criteria, the conclusion provided by the examiner-that PTSD "is suggested"-is too vague to be of benefit.  The PTSD screening test was conducted by a social worker, not a psychologist or psychiatrist.  The report does not contain any rationale to support a diagnosis of PTSD.  In addition, the examiner specifically noted that her report was not sufficient to use for diagnostic purposes, in and of itself.  Accordingly, the Board is affording the August 2013 mental health evaluation report little probative value on the question of whether the Veteran meets the diagnostic criteria for PTSD.

Additionally, as noted above, the Veteran has been examined by both a VA psychiatrist and a private psychiatrist.  Although the doctors rendered apparently conflicting opinions, after careful review, the Board finds that these opinions are, at least, of relatively equal probative weight.  

The February 2012 VA examination report reflects that the VA examiner reviewed the Veteran's entire claims file, conducted interviews with the Veteran and his wife, and rendered an opinion using the appropriate DSM-IV categories.  The VA psychiatric examiner's opinion reflects full consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Likewise, the report of the September 2013 evaluation by the private psychiatrist reflects a detailed evaluation with a clear explanation for his opinion that the Veteran's symptoms then met the DSM-IV criteria for a diagnosis of PTSD.  The private psychiatrist's opinion reflects full consideration of all pertinent evidence of record, including the statements of the Veteran.  See Nieves-Rodriguez and Stefl, supra. 

Notably, both doctors rendered opinions based on similar facts.  Although the doctors rendered differing conclusions that appear to be conflicting, these opinions were rendered some 18 years months apart, and each may well be representative of the Veteran's psychiatric status at the time of the evaluation.  The Board thus finds that the competent, probative medical opinion evidence on the question of diagnosis is Moreover, in explaining how the diagnostic criteria for PTSD are met in the most recent opinion, the private psychiatrist also rendered findings that tend to establish a relationship between the Veteran's symptoms and in-service stressful experience, to include the verified stressor; this evidence meets the third criterion of 38 C.F.R. § 3.304(f). .

After careful consideration of all procurable and assembled data, when a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b) ; Gilbert, supra. 

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304(f) .





      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


